    Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 1 of 16 PageID #:1405




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MICHAEL M.,                                     )
                                                )
             Plaintiff,                         )
                                                )
            v.                                  )      No. 19 C 4899
                                                )
KILOLO KIJAKAZI,                                )      Magistrate Judge Finnegan
Acting Commissioner of Social Security, 1       )
                                                )
             Defendant.                         )

                                         ORDER

       Plaintiff Michael M. seeks to overturn the final decision of the Acting Commissioner

of Social Security (“Commissioner”), denying his application for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act (“SSA”) and granting in part his

application for Supplemental Security Income (“SSI”) under Title XVI of the SSA. (Docs.

1, 6). The parties consented to the jurisdiction of the United States Magistrate Judge

pursuant to 28 U.S.C. § 636(c), and the case was reassigned to this Court. (Docs. 8, 9).

Plaintiff filed a brief arguing that the Commissioner’s decision should be reversed or the

case remanded, and the Commissioner filed a motion for summary judgment arguing that

the decision should be affirmed. (Docs. 15, 24, 25). After careful review of the record

and the parties’ respective arguments, the Court concludes that the case must be

remanded for further proceedings as outlined below. The Court therefore denies the

Commissioner’s motion and grants Plaintiff’s request for remand.




1
      Acting Commissioner Kijakazi is substituted for her predecessor, Andrew M. Saul,
pursuant to Fed. R. Civ. P. 25(d).
    Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 2 of 16 PageID #:1406




                                       BACKGROUND

       Plaintiff applied for DIB on November 26, 2012, alleging disability since April 17,

2011 due to a herniated disc, a back injury, hip and neck pain, migraine headaches, and

depression. (R. 73, 74, 84, 96, 185-93, 215-16, 219, 460). Born in 1969, Plaintiff was

42 years old on the application date (R. 74, 187, 591), and was at all relevant times a

younger person (under age 50). 20 C.F.R. § 404.1563(c). 2 Plaintiff completed high

school and two years of college, and he previously worked as a security guard from 2008

until the April 17, 2011 alleged onset date, when he was in a motor vehicle accident. (R.

219-20, 225, 477-78, 525-26, 546). Though Plaintiff attempted to return to work, he quit

after a week due to his injuries and has not held significant employment since that time.

(R. 41-42, 219, 225). 3

       The Social Security Administration denied Plaintiff’s DIB application initially on

February 7, 2013 and on reconsideration on August 27, 2013. (R. 73, 96-100, 103-05,

460). Plaintiff requested a hearing, which was held before Administrative Law Judge

Karen Sayon (“ALJ Sayon”) on June 4, 2015. By that time, Plaintiff had also filed an

application for SSI benefits. (R. 174-76, 460). Plaintiff was represented by counsel at

the hearing, and both he and a vocational expert testified. (R. 33-72, 107-08, 460). ALJ




2
      Because the regulations governing DIB and SSI are substantially identical, for
convenience, only the DIB regulations are cited herein.
3
       Plaintiff’s work history report indicates that, in the 15 years before he became unable to
work (in 2011), he worked as: a dock supervisor for a parcel delivery service (July 1999 to July
2003); a security supervisor (July 2003 to August 2006); a delivery driver (September 2006 to
sometime in 2009); and “security” at a skating rink (September 2009 to April 2011). (R. 225). His
earnings records reflect no income after 2008. (R. 196-97). Plaintiff testified that he did “1099
work” as a security guard from 2008 to 2011 but did not recall how much he earned. (R. 526).

                                               2
    Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 3 of 16 PageID #:1407




Sayon denied Plaintiff’s DIB and SSI claims in a decision dated July 1, 2015, which the

Appeals Council declined to review. (R. 1-7, 16-28, 460).

       On judicial review, this Court reversed ALJ Sayon’s decision and remanded the

case for further administrative proceedings. (R. 460, 619-30). On remand, the Appeals

Council vacated ALJ Sayon’s decision; remanded the case for further proceedings; and

consolidated Plaintiff’s DIB and SSI applications with a second SSI application that

Plaintiff had filed on February 17, 2017, alleging disability since July 2, 2015 due to “DDD”

(degenerative disc disease) of the cervical and lumbar spine. (R. 460-61, 591-92, 604,

650-53). 4 Administrative Law Judge Laurie Wardell (“ALJ Wardell” or the “ALJ”) held a

new hearing on February 13, 2019 and heard testimony from Plaintiff, who was once

again represented by counsel, and Vocational Expert (“VE”) Tom Dunleavy. (R. 522-59).

       On March 26, 2019, ALJ Wardell issued a partially favorable decision finding that

Plaintiff was not disabled through the September 30, 2013 date last insured (R. 73, 74,

84, 96, 215, 460) for purposes of the DIB application, but was disabled as of January 1,

2015 based on the SSI application. (R. 460-80). ALJ Wardell found that Plaintiff’s

degenerative disc disease of the cervical and lumbar spine, obesity, and depression are

severe impairments, but they do not meet or equal any of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (R. 463-68). The ALJ concluded that, prior to

January 1, 2015, Plaintiff retained the residual functional capacity (“RFC”) to perform light

work with the following limitations: occasionally climbing ramps and stairs; never climbing

ladders, ropes, or scaffolds; occasionally stooping and crouching; never kneeling or

crawling; occasionally reaching overhead with both upper extremities; never pushing,


4
       The record does not include a copy of this application.

                                               3
   Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 4 of 16 PageID #:1408




pulling, or operating hand controls with the right upper extremity; frequently reaching

forward with the right upper extremity; never operating foot controls with the right lower

extremity; tolerating occasional exposure to hazards and vibrations; being able to shift

positions from sitting to standing, and vice versa, every 30 minutes for one to two minutes

while remaining on task; and performing simple, routine, repetitive tasks that involve

simple work-related decision-making and only occasional changes in the work setting.

(R. 468-75).    The ALJ accepted the VE’s testimony that a person with Plaintiff’s

background and RFC could perform jobs that existed in significant numbers in the national

economy, namely Assembler, Sorter, and Visual Inspector. (R. 478-79, 546-49). As a

result, the ALJ found that Plaintiff was not disabled prior to January 1, 2015. (R. 479).

       The ALJ determined that, beginning on January 1, 2015, Plaintiff retained the same

RFC with the additional limitation of being off task for more than ten percent of the time

in an eight-hour workday. (R. 475-77). The VE testified that allowable off-task behavior

is not more than ten percent of the work time, meaning about six minutes an hour. (R.

555-57). Based on the VE’s testimony, the ALJ found that Plaintiff is unable to perform

any jobs at this RFC and therefore has been disabled since January 1, 2015. (R. 479).

       Plaintiff appealed ALJ Wardell’s decision directly to this Court. In support of his

request for reversal or remand of the determination that he was not disabled prior to

January 1, 2015, Plaintiff argues that the ALJ erred in: (1) including no restrictions in the

RFC to accommodate his mental limitations in terms of interacting with others,

concentrating, and adapting or managing himself; (2) determining the RFC as to

occasionally reaching overhead with both arms, frequently reaching forward with the right

arm, and shifting positions between sitting and standing every 30 minutes for one to two



                                             4
     Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 5 of 16 PageID #:1409




minutes while remaining on task despite his physical impairments; and (3) assessing the

subjective symptom allegations. For reasons discussed below, the Court finds that the

case must be remanded for further consideration of the sit/stand limitation.

                                      DISCUSSION

I.      Governing Standards

        A.    Standard of Review

        Judicial review of the Commissioner’s final decision is authorized by 42 U.S.C. §

405(g) of the SSA. In reviewing this decision, the court may not engage in its own analysis

of whether Plaintiff is severely impaired as defined by the applicable regulations. Young

v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor may it “‘displace the ALJ’s judgment

by reconsidering facts or evidence or making credibility determinations.’” Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010) (quoting Skinner v. Astrue, 478 F.3d 836, 841

(7th Cir. 2007)). The court “will reverse an ALJ’s determination only when it is not

supported by substantial evidence, meaning ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Pepper v. Colvin, 712 F.3d

351, 361-62 (7th Cir. 2013) (quoting McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir.

2011)).

        In making its determination, the court must “look to whether the ALJ built an

‘accurate and logical bridge’ from the evidence to her conclusion that the claimant is not

disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008)). The ALJ need not, however, “‘provide a complete

written evaluation of every piece of testimony and evidence.’” Pepper, 712 F.3d at 362

(quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (internal citations and



                                            5
   Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 6 of 16 PageID #:1410




quotation marks omitted)).     Where the Commissioner’s decision “‘lacks evidentiary

support or is so poorly articulated as to prevent meaningful review,’ a remand is required.”

Hopgood ex rel. L.G. v. Astrue, 578 F.3d 696, 698 (7th Cir. 2009) (quoting Steele v.

Barnhart, 290 F.3d 936, 940 (7th Cir. 2002)).

       B.     Five-Step Inquiry

       To recover disability benefits under the SSA, a claimant must establish that he is

disabled within the meaning of the SSA. Snedden v. Colvin, No. 14 C 9038, 2016 WL

792301, at *6 (N.D. Ill. Feb. 29, 2016). A claimant is disabled if he is unable to perform

“any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §

404.1505(a). In determining whether a claimant suffers from a disability, an ALJ must

conduct a standard five-step inquiry, which involves analyzing: “(1) whether the claimant

is currently employed; (2) whether the claimant has a severe impairment; (3) whether the

claimant’s impairment is one that the Commissioner considers conclusively disabling; (4)

if the claimant does not have a conclusively disabling impairment, whether he can perform

his past relevant work; and (5) whether the claimant is capable of performing any work in

the national economy.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012) (citing 20

C.F.R. § 404.1520). If the claimant meets his burden of proof at steps one through four,

the burden shifts to the Commissioner at step five. Moore v. Astrue, 851 F. Supp. 2d

1131, 1139-40 (N.D. Ill. 2012).




                                             6
      Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 7 of 16 PageID #:1411




II.      Analysis

         A.    Sit/Stand Limitation

         Plaintiff argues that the case must be reversed or remanded because the ALJ did

not explain the determination that, prior to the January 1, 2015 established onset date,

he retained the RFC to shift positions from sitting to standing, and vice versa, every 30

minutes for one to two minutes throughout an eight-hour workday while remaining on

task. (R. 468, 472). A claimant’s RFC is the maximum work that he can perform despite

any limitations. See 20 C.F.R. § 404.1545(a)(1); SSR 96-8p, 1996 WL 374184, at *2

(July 2, 1996). “Although the responsibility for the RFC assessment belongs to the ALJ,

not a physician, an ALJ cannot construct his own RFC finding without a proper medical

ground and must explain how he has reached his conclusions.” Amey v. Astrue, No. 09

C 2712, 2012 WL 366522, at *13 (N.D. Ill. Feb. 2, 2012).

               1. Medical Evidence

         On April 19, 2011, Plaintiff visited the emergency room and reported shoulder,

neck, and back pain following a car accident two days earlier. (R. 341-51, 469). He was

prescribed Motrin and Flexeril. (R. 345, 469). On April 26, 2011, Plaintiff also saw a

chiropractor for shoulder, neck, and back pain following the accident. (R. 305-15). At

that time, Plaintiff had no insurance.      (R. 305).    He complained of difficulty sitting,

standing, walking, and bending. (R. 305). Plaintiff then received regular chiropractic

treatment from late April to mid August 2011. (R. 316-23, 328-29, 334-36, 369-73, 469). 5




5
        The ALJ wrote that, while chiropractors noted Plaintiff’s complaints of pain from the
accident, they generally observed appropriate or slightly diminished range of motion and
neurologic functioning in his back and extremities. (R. 316-26, 469). The records are handwritten
and difficult to interpret, but Plaintiff does not dispute this characterization.

                                               7
    Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 8 of 16 PageID #:1412




        An x-ray of the lumbar spine on April 26, 2011 showed discogenic spondylosis at

L4/L5 and facet arthrosis of the lower lumbar spine; noted postural comments and

biomechanical alterations; and indicated no other gross evidence of bone or joint

pathology. (R. 330, 469). An x-ray of the cervical spine the same day showed moderate

degenerative disc disease at C4/C5 and mild at C5/C6 with some superimposed “DISH”

(diffuse idiopathic skeletal hyperostosis), uncovertebral arthrosis on the left at C3/C4 and

bilaterally at C4/C5 with bony “IVF” (or foraminal) encroachment, and facet arthrosis at

C7/T1; noted postural comments and biomechanical alterations; and indicated no other

gross evidence of bone or joint pathology. (R. 330-31, 469). 6 An MRI of the lumbar spine

on June 27, 2011 revealed broad-based central protrusion at L4/L5 with intervertebral

osteochondrosis. (R. 327, 332, 469).

        The record includes no medical records from August 2011 to January 2013. (R.

469).    On January 15, 2013, Plaintiff saw Valerie Voss, M.D. for a consultative

examination in connection with his DIB application. (R. 392-99, 469-70, 472). Plaintiff

reported that, since the April 2011 car accident, he experienced pain from a herniated

disc, migraine headaches twice a month lasting several days, hip pain that was improving,

neck pain three times a week, and depression. (R. 392, 469).

        Dr. Voss observed that Plaintiff: ambulated with a slow but steady gait and without

assistive devices; could tandem walk, walk on heels, dress and undress, rise from a chair,

and get on and off the exam table; and could not hop. (R. 394, 469). Straight leg testing

in sitting and supine positions was negative bilaterally; and Plaintiff had 5/5 upper and


6
        DISH is “a bony hardening of ligaments in areas where they attach to [the] spine.”
https://www.mayoclinic.org/diseases-conditions/diffuse-idiopathic-skeletal-
hyperostosis/symptoms-causes/syc-20371661, last visited on August 11, 2021.

                                             8
   Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 9 of 16 PageID #:1413




lower extremity strength, 5/5 hand grip strength, and normal hand and finger grasp. (R.

394, 470). Range of motion findings were as follows: within normal limits in Plaintiff’s

cervical spine, lumbar spine, and ankles; normal in his elbows, wrists, and knees;

diminished in his shoulders in terms of flexion, extension, and abduction, but not

adduction or rotation; and diminished in his hips as to flexion, extension, abduction, and

rotation, but not adduction. (R. 398-99, 469-70). Regarding obesity, Dr. Voss noted that

Plaintiff had a BMI of 38.7 “without ambulatory, respiratory, or mobility limitations.” (R.

395, 471).

       Dr. Voss diagnosed a herniated disc/back injury, neck pain, hip pain, migraines

without aura, and depression.       (R. 395, 470, 474).     Dr. Voss stated that Plaintiff

experienced severe back pain, moderate neck pain, improved hip pain, frequent

migraines, and depression due to physical limitations from chronic pain and injuries. (R.

395, 474). Dr. Voss provided a medical source statement that Plaintiff was “significantly

limited in his ability to sit or stand for prolonged periods of time” due to the back injury,

could walk without assistive devices but not for long distances, and was able to carry

objects of “minimal weight.” (R. 395, 474).

       On July 13, 2013, Charles Carlton, M.D. performed another internal medicine

consultative examination. (R. 400-08, 470, 472). Plaintiff reported developing low back,

neck, leg, hip, and headache pain after the April 2011 car accident. (R. 400, 470). Dr.

Carlton noted that Plaintiff: was obese; had a slow and slightly rigid gait and reported pain

while walking, but was able to walk greater than 50 feet without an assistive device; could

rise from sitting to standing without assistance; had no difficulty getting on and off the

exam table; and described significant pain and made no attempt to walk on toes and



                                              9
  Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 10 of 16 PageID #:1414




heels, squat, or tandem walk. (R. 401, 404, 470). He displayed normal grip strength as

well as normal fine and gross motor skills. (R. 402-03, 405).

       Dr. Carlton observed full painless range of motion in all joints except for Plaintiff’s

shoulders, hips, and knees, as well as some decreased range of motion of his lumbar

spine. (R. 402, 405-07, 470). But Dr. Carlton noted “some inconsistencies” during range

of motion and manual muscle testing as follows. (R. 402, 470). Though Plaintiff reported

an inability to actively abduct and flex his shoulders greater than 20 degrees while seated

on the exam table, he actively abducted his right shoulder greater than 90 degrees to

place it on a counter when rising from sitting to standing. (R. 402, 470). And while Plaintiff

displayed an inability to actively flex his hips greater than 30 degrees and his knees

greater than 20 degrees while lying supine on the exam table, he sat in a low chair with

his hips flexed greater than 95 degrees and his knees flexed greater than 120 degrees

and did not appear to be in any discomfort. (R. 402, 470).

       Dr. Carlton diagnosed “[r]eports” of: chronic neck, back, leg, and hip pain; right leg

numbness; degenerative disc disease of the lumbar spine; chronic headaches; limited

tolerance for standing and walking; and episodes of depression. (R. 403, 470). Dr.

Carlton provided a medical source statement that he “believe[d]” Plaintiff could: safely sit

and stand; walk greater than 50 feet without an assistive device; handle objects using

both hands; lift greater than 20 pounds; and hear and speak. (R. 403-04, 473-74). This

was the doctor’s “conservative estimate” of Plaintiff’s functional abilities. (R. 404, 474).

       On August 8, 2013 Ericka Swanson, Psy.D. conducted a consultative mental

status evaluation. (R. 410-13, 466-67, 470-73). Plaintiff told Dr. Swanson about his back

and neck injuries from the April 2011 car accident. (R. 410). He complained of right leg



                                             10
  Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 11 of 16 PageID #:1415




numbness and pain; hip, neck, shoulder, arm, and hand pain; and headaches. (R. 410-

11, 470). Plaintiff also described difficulty coping with his physical impairments. (Id.).

Plaintiff reported that he “went to [the] doctor for a little with the car insurance” and then

to the emergency room “when he ran out of car insurance” and also “did physical therapy

for a few months but the insurance ran out.” (R. 410). Plaintiff said that he took no

prescription medication due to lack of medical insurance. (R. 411). He also told Dr.

Swanson that about six months earlier he had worked out a lot, but since then had no

appetite and had lost 30 pounds. (R. 411, 467, 470). Plaintiff stated that he was limited

in terms of lifting, sitting, walking, and cleaning the house. (R. 411, 470-71).

       The record next documents treatment in December 2014. (R. 471). On December

23, 2014, Plaintiff visited Aunt Martha’s Health Center for back pain and hypertension.

(R. 436-38, 471, 473). Plaintiff’s primary care provider instructed him to take medication

(including Naproxen), apply ice, and use Icy Hot rub for back pain; ordered a lumbar spine

x-ray; and recommended increased activity and diet changes for hypertension. (R. 436-

38, 471). This is the last medical record before the January 1, 2015 established onset

date. (R. 471).

              2. RFC Finding

       In formulating the RFC for the period before January 1, 2015, the ALJ determined

that “based on the combined effect of [Plaintiff’s] musculoskeletal impairments,” he

“required the ability to shift positions from sitting to standing and vice versa every 30

minutes for one-to-two minutes each time while remaining on task.” (R. 472). As noted,

the RFC determination as of January 1, 2015 maintained this same sit/stand limitation

(and all other limitations) but added that Plaintiff would be off task for more than ten



                                             11
    Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 12 of 16 PageID #:1416




percent of the time in an eight-hour workday. (R. 475). The ALJ discounted the opinions

of state agency reviewing physicians Julio Pardo, M.D. on February 4, 2013 and

Reynaldo Gotanco, M.D. on August 26, 2013 that Plaintiff was capable of performing light

work, and Vidya Madala, M.D. on August 29, 2017 and Michael Nenaber, M.D. on October

25, 2017 that he could do medium work, because the doctors gave “no consideration” to

his “need to alternate between sitting and standing positions[.]” (R. 474, citing R. 79-81,

91-93, 599-600, 613-15). The ALJ added that, not only did the state agency reviewing

physicians not examine Plaintiff, but they “did not adequately address [his] subjective

recounts of his symptoms.” (R. 474).

        The ALJ’s discussion of Plaintiff’s subjective statements about his symptoms noted

his claimed inability to “stand or sit for extended periods before needing to switch

positions” based on his testimony at the February 2019 hearing as well as his function

reports dated January 6, 2013 and June 27, 2017. (R. 468-69, citing R. 254-64, 797-

807). 7 While the ALJ did not elaborate, Plaintiff stated in the June 2017 function report

that it was “impossible to sit or stand for 30 mins. at a time without pain and discomfort[,]”

the pain would become too severe, and he would “start losing focus.” (R. 797, 802). He

similarly testified, both at the June 2015 and February 2019 hearings, that he could sit

and stand for about 30 minutes each. (R. 52-53, 530-31, 539-41). In this respect, the

RFC finding that Plaintiff could shift between sitting and standing every 30 minutes is

consistent with his claimed degree of limitation.




7
       The ALJ also cited Plaintiff’s hearing and review briefs dated June 3, 2015 and September
4, 2015, respectively. (R. 468, citing R. 286-291, 296-300).

                                              12
  Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 13 of 16 PageID #:1417




       However, as Plaintiff notes (see Doc. 15, at 11-12; Doc. 26, at 12), the ALJ did not

discuss other inconsistent evidence reflecting greater restriction in terms of his ability to

shift between sitting and standing. Specifically, Plaintiff testified (at both hearings) that

he could alternate sitting and standing for no more than an hour and a half or a couple of

hours. (R. 62-63, 539-41). The Commissioner does not respond with any defense of the

ALJ not having resolved this inconsistency as to the extent of Plaintiff’s ability to switch

positions in formulating the sit/stand limitation. Plaintiff also testified that he could only

get relief from the pain by lying down and spent most of the day in a recliner chair. (R.

58, 62-63, 539-41). The ALJ likewise did not address this contrary testimony. While the

ALJ need not discuss “every piece of testimony and evidence[,]” Pepper, 712 F.3d at 362,

she must build an “accurate and logical bridge” to the RFC finding that Plaintiff could

alternate sitting and standing every 30 minutes throughout the workday. See Simila, 573

F.3d at 513.

       Notably, the ALJ generally attributed the determination that before (and after)

January 1, 2015 Plaintiff could continually switch between sitting and standing to his

physical impairments, yet identified no particular supporting evidence for this limitation

apart from Plaintiff’s subjective statements. (R. 468-69, 472, 474-75). While the ALJ

apparently accepted Plaintiff’s claims that he could sit and stand for only 30 minutes each

as a result of his physical problems, she made no mention of testimony that did not

support the sit/stand limitation, namely that he could not sustain shifting positions like that

for more than a few hours and would need to lie down to relieve the pain. On this record,

the Court cannot discern whether the ALJ considered and rejected—or overlooked—

Plaintiff’s claimed degree of limitation in terms of alternating sitting and standing. See



                                              13
  Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 14 of 16 PageID #:1418




Williams v. Berryhill, No. 16 C 3807, 2017 WL 3130763, at *8-9 (N.D. Ill. July 24, 2017)

(remanding where ALJ did not discuss medical and testimonial evidence relied on to

formulate sit-stand option to alternate positions every 30 minutes for one to two minutes

at a time, and court did not know whether ALJ considered plaintiff’s alleged difficulty sitting

for 20 minutes); see also See Tonya S. L. v. Saul, No. 20 C 3888, 2021 WL 1209015, at

*2 (N.D. Ill. Mar. 31, 2021) (remanding where ALJ cited plaintiff’s testimony that she

needed to walk around for five to seven minutes after sitting for an hour to support

limitation to shift positions or alternate between sitting and standing every 30 minutes for

one to two minutes at a time while remaining on task, but ALJ cited no evidence “for

reducing by half the time plaintiff said she needed to stand each hour or asserting that

plaintiff could remain on task while standing.”).

       Moreover, as Plaintiff notes (see Doc. 15, at 11; Doc. 26, at 12), the ALJ did not

explain how the record supports the finding that he could remain on task while changing

positions. The Commissioner does not dispute this, stating that “there was nothing to

explain.” (Doc. 25, at 6). But the lack of explanation as to why the ALJ concluded that

Plaintiff could remain on task while switching positions and needed no more than two

minutes to do so is problematic because the disability determination in this case hinged

on whether Plaintiff was able to stay sufficiently on task given his physical impairments.

(R. 475-77, 479, 555-57). Specifically, the ALJ concluded that, as of January 1, 2015,

the medical evidence “support[ed] a finding that . . . [Plaintiff’s] pain as well as the severity

of his musculoskeletal conditions increased significantly” but, as noted, reached the same

RFC finding as to all functional limitations (including shifting positions between sitting and

standing every 30 minutes for one to two minutes while remaining on task) except that he



                                               14
  Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 15 of 16 PageID #:1419




would be off task for more than ten percent of the time in an eight-hour workday. (R.

476).

        The Commissioner’s reliance on Prater v. Saul, 947 F.3d 479 (7th Cir. 2020), to

excuse the decision’s silence on this point is unavailing. In Prater, the Seventh Circuit

concluded that a sit/stand limitation requiring “the ability to change positions as needed,

while remaining in each position at least 30 minutes” was not impermissibly vague. 947

F.3d at 481-82 (rejecting argument that it was unclear whether plaintiff could alternate

positions at will or only every 30 minutes and finding that she could choose when to

change positions with 30 minutes serving as “outer limit” to avoid being off task too

frequently). Here, the issue is not that the sit/stand limitation is vague, but that the basis

(if any) for the on-task component was not articulated. Absent any explanation, the Court

does not know how the ALJ arrived at this determination.

        For all of the foregoing reasons, this case is remanded for further proceedings

consistent with this opinion to reconsider the sit/stand limitation.

        B.      Remaining Arguments

        The Court does not find any specific error with respect to Plaintiff’s remaining

arguments, but on remand the ALJ should: address Plaintiff’s physical and mental

impairments; and assess the subjective symptom allegations.

                                       CONCLUSION

        For the reasons stated above, Plaintiff’s request for remand (Doc. 15) is granted,

and the Commissioner’s motion for summary judgment (Doc. 24) is denied. Pursuant to

sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is reversed, and this case is

remanded to the Social Security Administration for further proceedings consistent with

this opinion.

                                             15
  Case: 1:19-cv-04899 Document #: 28 Filed: 08/11/21 Page 16 of 16 PageID #:1420




                                            ENTER:



Dated: August 11, 2021                      _____________________________
                                            SHEILA FINNEGAN
                                            United States Magistrate Judge




                                       16
